Citation Nr: 9927683	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision by the VA RO which denied a compensable evaluation 
for bilateral hearing loss.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level II in the right 
and left ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.85, Code 6100 (1998); 64 Fed. Reg. 
25202 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1968 to January 1970.  Medical records during and after 
service show bilateral hearing loss.  Service connection and 
a noncompensable rating have been in effect for the condition 
since service.

In April 1997, the veteran filed his current claim for a 
compensable rating for bilateral hearing loss.  He noted he 
had been issued a hearing aid.

During a July 1997 VA audiological examination, the veteran 
reported he had progressive hearing loss since his active 
duty.  He related that he had increasing problems with 
conversation, especially in a noisy environment.  Pure tone 
thresholds in the right ear were 15, 25, 75, and 90 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 51 percent.  
Pure tone thresholds in the left ear were 10, 25, 75, and 80 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 48 percent.  Speech 
recognition scores were 84 percent in the right ear and 84 
percent in the left ear.  The examiner noted a precipitous 
drop to severe sensorineural hearing loss at 3000 hertz and 
above, with good speech discrimination bilaterally.  
Amplification was recommended.  

A report of a private audiological evaluation conducted in 
January 1998 is in chart form and appears to show pure tone 
thresholds in the right ear of 15, 20, 75, and 90 decibels at 
1000, 2000, 3000, and 4000 hertz, respectively.  Pure tone 
thresholds in the left ear were 15, 20, 75, and 80 decibels 
at the same frequencies.  Speech discrimination reportedly 
was 90 percent in the right ear and 94 percent in the left 
ear, although the type of test used was not indicated.

II.  Analysis

The veteran's claim for a compensable rating for bilateral 
hearing loss is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85, 
Codes 6100 to 6110.

The RO has rated the veteran's bilateral hearing loss under 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  The Board 
notes that regulations concerning the evaluation of hearing 
impairment were revised effective June 10, 1999, during the 
pendency of the veteran's appeal.  However, there were no 
material changes which would affect the present case.  See 64 
Fed.Reg. 25202 (1999).

The 1997 VA audiometric results (right ear average decibel 
threshold of 51, with 84 percent discrimination ability; and 
left ear average decibel threshold of 48, with 84 percent 
discrimination ability) correlate to auditory acuity numeric 
designation II in both ears.  See 38 C.F.R. § 4.85, Table VI.  
These numeric designations in combination correspond to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  The 1998 private examination, although lacking 
all necessary information for rating, does not suggest a 
compensable degree of hearing loss.  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that no more than a noncompensable 
schedular rating is warranted in this case.  The fact that 
the veteran may wear hearing aids does not affect his rating, 
as the rating schedule makes a proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In the instant case, the application 
of the rating schedule to the test results clearly 
demonstrates that no more than a 0 percent schedular rating 
is warranted in this case.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a compensable evaluation for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

